Case 2:15-cv-06633-CAS-SS Document 409-26 Filed 04/10/19 Page 1 of 4 Page ID
                                 #:10925




                   EXHIBIT T
Case 2:15-cv-06633-CAS-SS Document 409-26 Filed 04/10/19 Page 2 of 4 Page ID
                                 #:10926
                        Kiarash Jam, 30(B)(6)

                                                                        Page 2
       1                  UNITED STATES DISTRICT COURT

       2                 CENTRAL DISTRICT OF CALIFORNIA

       3

       4    THE WIMBLEDON FUND, SPC (CLASS     )
            TT),                               )
       5                                       )
                               PLAINTIFFS,     )
       6                                       )
                  VS.                          ) CASE NO.
       7                                       ) 2:15-CV-6633-CAS-ASJWx
                                               )
       8    GRAYBOX LLC; INTEGRATED            )
            ADMINISTRATION; EUGENE SCHER, AS   )
       9    TRUSTEE OF BERGSTEIN TRUST; AND    )
            CASCADE TECHNOLOGIES CORP.,        )
      10                                       )
                               DEFENDANTS.     )
      11    ___________________________________)

      12

      13

      14

      15

      16              VIDEOTAPED DEPOSITION OF KIARASH JAM, 30(B)(6) taken on

      17    behalf of the Plaintiff, at 10100 Santa Monica Boulevard,

      18    13th Floor, Los Angeles, California, commencing at

      19    9:57 a.m., Thursday, March 28, 2019, before Sandra Mitchell,

      20    C.S.R. 12553, pursuant to Notice.

      21

      22

      23

      24

      25




           eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-26 Filed 04/10/19 Page 3 of 4 Page ID
                                    #:10927
                              Kiarash Jam, 30(B)(6)

                                                                         Page 68
11:18:05    1     increase in salary was warranted?

            2         A      He was the one who was bringing in the funding.

            3     I didn't care if he increased his salary.

            4         Q      Okay.   Well, let me ask you this:    Why was

11:18:15    5     Mr. Bergstein receiving a salary in the first place from

            6     Integrated Administration?

            7         A      Because he was doing a lot of work, and he was

            8     funding IA, and he wanted to be on the payroll.

            9         Q      And what do you mean by "he was doing a lot of

11:18:26 10       work"?    What work are you referring to?

           11         A      He worked on all the transactions.     He was

           12     working with the Weston guys, he was working with

           13     Sovrin, he was working on a number -- on all kinds of

           14     transactions all day, all day every day.

11:18:40 15           Q     Do you know what his salary was before you

           16     requested an increase to $300,000 per year?

           17         A      I don't recall what it was.

           18         Q      And you were receiving a salary from Integrated

           19     Administration as well; right?

11:18:53 20           A     On and off, yes.

           21         Q      Okay.   And --

           22         A      When there wasn't money I wouldn't take a

           23     salary.    There was plenty of times where everybody else

           24     got checks and I didn't.

11:19:01 25           Q     Okay.    And what work were you doing for


                eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-26 Filed 04/10/19 Page 4 of 4 Page ID
                                    #:10928
                             Kiarash Jam, 30(B)(6)

                                                                         Page 69
11:19:04    1     Integrated Administration that warranted a salary?

            2           A   I was in the office, I was -- I was the guy in

            3     the office.    That's why I was an officer of a bunch of

            4     these companies.     I was the guy that had a guy to scan

11:19:14    5     it.   I had access to the copier.    Nobody else was

            6     around.   David was always out.     His voice mail was full

            7     by 7:00 a.m.      The Weston guys lived in other states.

            8     That's why I ended up becoming -- they'd sign on a bunch

            9     of these companies.     That's what I did.    I was in the

11:19:28 10       office doing my work, trying to generate money to feed

           11     IA, and I did that myself.

           12           Q   Okay.    Is it fair to say that the work you were

           13     doing was arranging for the transfers of monies that

           14     Mr. Bergstein requested of you?

11:19:42 15             A   Say that one more time?

           16           Q   Is it fair to say that the work that you were

           17     doing for IA was arranging for the transfers of monies

           18     that Mr. Bergstein requested of you?

           19           A   That was part of what I did, yes.

11:19:50 20             Q   Okay.    What else did you do?

           21           A   I made movies, I was developing stuff.       I

           22     consulted for Broadway 4D. I did whatever I could do to

           23     try to generate money.

           24           Q   And you consider that work that you were

11:20:01 25       performing for Integrated Administration?


                eLitigation Services, Inc. - els@els-team.com
